             Case 2:20-cv-01131-SRB Document 1 Filed 06/08/20 Page 1 of 15




 1   David R. Jordan, Ariz. Bar No. 013891
 2   The Law Offices of David R. Jordan, P.C.
     1995 State Road 602
 3   PO Box 840
 4   Gallup, NM 87305-0840
     (505) 863-2205
 5   Fax: (866) 604-5709
     Attorney for Plaintiff
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                                   DISTRICT OF ARIZONA
 9
10
11   Maximilian Soza Fees,                    )            No.
                                              )
12          Plaintiff,                        )
13   v.                                       )            VERIFIED COMPLAINT
                                              )            AND APPLICATION FOR A
14   Arizona State University, Dr. Michael )               PRELIMINARY AND
     Crow, President of Arizona State         )            PERMANENT INJUNCTION
15
     University, Dr. Cassandra Aska, Dean )
16   Students of Arizona State University, Dr. )
     Ron Hicks, Senior Associate Dean of      )
17   Students of Arizona State University,    )
18   Elizabeth Rosenkrantz, Executive         )
     Director, Associated Students of Arizona )
19   State University,                        )
                                              )
20
            Defendants.                       )
21   _________________________________ )
22         For his Complaint against Defendants, Plaintiff alleges the following:
23
24
25
26

                                                                                    1
            Case 2:20-cv-01131-SRB Document 1 Filed 06/08/20 Page 2 of 15




 1     1.       This is an action asserted under the Civil Rights Act of 1871, 42 U.S.C. §

 2              1983, to redress the violation of the free speech rights of the Plaintiff by the
 3              Defendants. Jurisdiction is appropriate pursuant to 42 U.S.C. § 1983.
 4
     I. THE PARTIES
 5
       2.       Plaintiff is a student enrolled at Arizona State University (ASU).
 6
 7     3.       Arizona State University is a public university of the State of Arizona.
 8     4.       Dr. Michael Crow is the President of ASU. He is sued for prospective
 9
                injunctive relief in his official capacity.
10
       5.       Dr. Cassandra Aska is the Dean of Students of Arizona State University.
11
12              She is sued for prospective injunctive relief in her official capacity.
13     6.       Dr. Ronald Hicks is a Senior Associate Dean of Students of Arizona State
14
                University. He is sued for prospective injunctive relief in his official
15
                capacity.
16
17     7.       Elizabeth Rosenkrantz is the Executive Director of the Associated Students
18              of Arizona State University (ASASU). She is sued for prospective
19
                injunctive relief in her official capacity.
20
       8.       Associated Students of Arizona State University (ASASU) is the student
21
22              government of ASU.
23     9.       Defendant ASU, as a public institution of higher education, is responsible
24
                for enforcing the Arizona Board of Regents policies and procedures.
25
26

                                                                                               2
        Case 2:20-cv-01131-SRB Document 1 Filed 06/08/20 Page 3 of 15




 1     10.   Defendants may regulate speech through the Code by imposing reasonable

 2           restrictions of time, place and manner so long as such regulation does not
 3           violate the First Amendment.
 4
       11.   Defendants provide professional administrative oversight to ASASU, and,
 5
             among other things, have a responsibility to ensure that student First
 6
 7           Amendment Rights are not violated.
 8     12.   To that end, the Arizona Board of Regents has required compliance with
 9
             the First Amendment as follows. In Board Policy 1-124(A), the ABOR
10
             states: “The primary function of Arizona’s public universities is to promote
11
12           the discovery, improvement, transmission and dissemination of knowledge
13           through research, teaching, discussion and debate. The universities must
14
             strive to ensure the fullest degree of intellectual freedom and free
15
             expression. It is not the proper role of a university to shield individuals
16
17           from speech protected by the First Amendment, including ideas and
18           opinions that may be unwelcome, disagreeable or deeply offensive.”
19
     II. THE ELECTION
20
       13.   Plaintiff was a candidate for president of the ASASU Undergraduate
21
22           Student Government for the Tempe campus (“ASASU USG Tempe”).
23     14.   ASASU adopted the Elections Code of ASU for student elections (the
24
             “Code”). This Code governs undergraduate student government elections.
25
26

                                                                                        3
            Case 2:20-cv-01131-SRB Document 1 Filed 06/08/20 Page 4 of 15




 1      15.     Plaintiff was the successful candidate for president in the ASASU USG

 2              Tempe election held on April 21, 2020. He won 344 more votes than his
 3              opponent and achieved nearly a 10% margin of victory.
 4
        16.     On election day, Natalie Jester, campaign manager for Plaintiff’s opponent,
 5
                filed a complaint against Plaintiff alleging violations of the Code.
 6
 7      17.     The complaint eventually was sustained by the ASASU Supreme Court,
 8              and the Supreme Court disqualified Plaintiff. Plaintiff is bringing this
 9
                action because the enforcement of the Code by the ASASU Supreme Court,
10
                and the subsequent ratification of that disqualification by the Defendants,
11
12              violates Plaintiff’s rights under the First Amendment to the United States
13              Constitution.
14
        18.     As is stated below, the conduct of the Defendants violates the First
15
                Amendment rights of students, including Plaintiff, necessitating this action.
16
17      19.     The Jester complaint alleged violations of the Code. Three of these
18              complaints were sustained by the ASASU supreme court, resulting in
19
                Plaintiff’s disqualification. The supreme court’s ruling is attached as
20
                Exhibit A.
21
22   III.     PLAINTIFF WAS          DISQUALIFIED          FOR      FREE     SPEECH      ON
              INSTAGRAM
23
24      20.     Paragraph 6-4.1 of the Code provides, “Any candidate or campaign staff

25              member who intentionally destroys, removes, steals, defaces, or damages
26

                                                                                            4
      Case 2:20-cv-01131-SRB Document 1 Filed 06/08/20 Page 5 of 15




 1         campaign or non-campaign materials shall be disqualified or cause the

 2         disqualification of their affiliated ticket to the discretion of the Elections
 3         Commissioner.”
 4
     21.   Defendants describe comments on the social media site Instagram as a
 5
           “campaign material”. To be clear, Plaintiff never destroyed, tampered,
 6
 7         removed or drowned out any posts or comments on Instagram. Rather, his
 8         supporters added “comments” and “likes” on Instagram in an effort to
 9
           increase visibility of Plaintiff’s campaign in relation to the opponent.
10
     22.   The comments addressed by the Jester complaint occurred on an account
11
12         called “Tempebarstool”.
13   23.   Tempebarstool is a social media account on Instagram. It is not affiliated
14
           with ASU. It has approximately 77,000 followers, who comment on issues
15
           of local interest. The account has no affiliation with Plaintiff, his opponent
16
17         or his ticket. Rather, it provided a neutral forum for students and non-
18         students to comment on issues interesting residents of the Tempe area. In
19
           this sense, Tempebarstool is a public forum.
20
     24.   Supporters   of   both    Plaintiff   and   his   opponent    commented    on
21
22         Tempebarstool and posted “likes”. “Likes” are small graphical indications
23         that an Instagram user supports a comment.
24
     25.   Members of the Plaintiff’s campaign staff wanted students to express their
25
           support by commenting and “liking” comments that promoted visible
26

                                                                                        5
      Case 2:20-cv-01131-SRB Document 1 Filed 06/08/20 Page 6 of 15




 1         support for the campaign. At the same time, the opponent’s ticket also

 2         posted comments and “likes” for their campaign. Plaintiff and his
 3         supporters hoped, for campaign purposes, that they would receive more
 4
           positive comments and likes than their opponents.
 5
     26.   There was substantial competition from both campaigns in the comment
 6
 7         section of the “Tempebarstool” post to the point where neither campaign
 8         dominated.
 9
     27.   In this sense, the Tempebarstool account was akin to a rally. In a rally, both
10
           sides organize supporters hoping that the support of these persons will be
11
12         more visible than the support given to their opponent. Free speech by both
13         sides is absolutely protected by the First Amendment, and the comments
14
           and likes on the neutral Instagram site should receive the same protection.
15
     28.   The Tempebarstool account was very popular and received many comments
16
17         by Instagram users from both campaigns. Many comments from both
18         campaigns received likes. The likes were denoted by clicking on a heart
19
           next to the post or the comments.
20
     29.   Plaintiff was disqualified due to the pro-Plaintiff likes and comments on
21
22         Instagram. In this way, Defendants punished Plaintiff for content-based
23         reasons. Plaintiff’s opponent was not punished for the comments and likes
24
           of her supporters. Only pro-Plaintiff comments and likes were deemed to be
25
           worthy of causing disqualification.
26

                                                                                         6
            Case 2:20-cv-01131-SRB Document 1 Filed 06/08/20 Page 7 of 15




 1         30.     Defendant imposed a singularly disqualifying penalty on the Plaintiff

 2                 based on this competitive activity on the Tempebarstool account. The post
 3                 was of a screenshot of one of Plaintiff’s supporters encouraging someone
 4
                   who was asking her on a date to support Plaintiff’s ticket.
 5
           31.     Defendant punished the Plaintiff for the speech of students and individual
 6
 7                 citizens within this public forum. The Plaintiff was penalized with nine
 8                 infraction points, enough to disqualify the ticket, for the free expression of
 9
                   support on the comment feed of a post about the campaign they supported.
10
                   This is the very nature of competitive political activity and is protected
11
12                 speech. This violated the Plaintiff’s First Amendment Rights and also the
13                 rights of his supporters.
14
     IV.         PLAINTIFF WAS DISQUALIFIED FOR FAILING TO POLICE THE
15               FREE SPEECH OF OTHER STUDENTS
16
           32.     The ASASU supreme court also justified the disqualification of Plaintiff
17
                   due to his failure to engage in a prior restraint of the free speech of two
18
19                 students, Jack Fuller and Will Owens.

20         33.     Mr. Fuller made some off-hand comments to a teaching assistant in the
21
                   presence of two classmates on a Zoom call before the start of a class.
22
           34.     Mr. Fuller was a candidate on Plaintiff’s ticket. He was running for Vice
23
24                 President of Policy.

25
26

                                                                                                7
      Case 2:20-cv-01131-SRB Document 1 Filed 06/08/20 Page 8 of 15




 1   35.   Jester alleged that Jack Fuller violated Chapter 5-3.1 of the Code. This

 2         section reads as follows:
 3         5-3.1 USG Elections advertising within physical classrooms is permitted.
 4         A. Only candidates and registered campaign volunteers may be permitted to
           advertise USG Elections in classrooms.
 5         i. The candidate or campaign volunteer must obtain explicit permission in
           the form of a signature from the course professor in a manner determined
 6
           by the elections commissioner.
 7         ii. The candidate or campaign volunteer must follow the advertising
           template for their presentation provided to them by the assistant elections
 8         commissioner.
 9         iii. The candidate or campaign volunteer is required to record the
           professor’s name, class prefix, and class time in a manner determined by
10         the elections commissioner.
           B. The advertising template shall be a script, determined by the elections
11
           commissioner and the assistant elections commissioners and specific to
12         each campus, that candidates and campaign volunteers must adhere to in
           classrooms.
13         i. Each campus advertising template must be approved by a simple majority
14         of its respective USG Senate.
           ii. The advertising template shall include, at minimum, an explanation of
15         USG elections and the dates of the voting cycle.
16
     36.   On election day, Nobel Laureate, Professor Edward Prescott, Teaching
17
           Assistant Matthew Millington and three students were present on a Zoom
18
19         call prior to the start of instruction of ECN-413, Advanced Honors

20         Macroeconomics. Prior to class beginning, TA Millington asked Fuller
21
           “How’s it going?” Fuller responded: “I’m just going to keep texting people
22
           to vote, if you want more, vote -- no I’m kidding I think technically it’s
23
24         illegal to campaign in class, so I have to be careful.”

25
26

                                                                                     8
      Case 2:20-cv-01131-SRB Document 1 Filed 06/08/20 Page 9 of 15




 1   37.   In an email, TA Millington later stated that he asked Fuller how he was

 2         doing before class began because he knew Fuller was stressed about the
 3         campaign.
 4
     38.   After instruction began, no other mention of the campaign occurred. In the
 5
           Zoom call recording, TA Millington is heard to say, “well guys…we are
 6
 7         few in numbers, so we might as well get started.” That statement was made
 8         after the short discussion between Millington and Fuller.
 9
     39.   Defendants disqualified Plaintiff, in part, because of a finding by ASASU’s
10
           supreme court that this “casual banter” violated Chapter 5-3.1 of the Code.
11
12   40.   Plaintiff contends that Defendant’s position violates his First Amendment
13         rights. College student elections are a limited public forum. A university
14
           may not adopt a rule that conditions candidacy in the limited public forum
15
           upon a candidate’s agreement to suppress the free speech rights of others.
16
17   41.   The precedent of this case is that any exercise of free speech made by a
18         candidate will result in disqualification. Even off handed comments, or
19
           statements about one’s state of being, can succeed in causing a candidate to
20
           be disqualified. In the future, to avoid disqualification, a candidate will
21
22         have to engage in massive prior restraints of the free speech of ASU
23         students. Prudent candidates would have to police other students to ensure
24
           that no student would be allowed to make any statement to anyone that
25
           could possible by construed as an “in class” statement.
26

                                                                                         9
      Case 2:20-cv-01131-SRB Document 1 Filed 06/08/20 Page 10 of 15




 1   42.   The ASASU supreme court also penalized Plaintiff for failing to restrain

 2         the free speech of Will Owens. Unlike Fuller, Mr. Owens was not a
 3         candidate nor was he a member of Plaintiff’s campaign staff.
 4
     43.   Section 5-2 of the Code reads as follows:
 5
 6
           5-2: CAMPAIGN STAFF ACCOUNTABILITY
 7
           5-2.1 Each candidate or ticket must provide the Elections Department with
 8         a list of their campaign staff and update this list immediately regarding any
 9         personnel changes. This Campaign Staff Roster will be maintained online,
           visible only to the Elections Department.
10
           5-2.2 Any mentions of “campaign staff” in the Elections Code shall refer
11         exclusively to those people listed on the Campaign Staff Roster.
12
     44.   Mr. Owens made a comment about his support of Plaintiff during
13
           instruction in a class Zoom call. This action was not endorsed, encouraged,
14
15         requested, directed, assisted or ratified by Plaintiff. This was simply one of

16         ASU’s tens of thousands of students making a comment about Plaintiff.
17
     45.   Again, the precedent of this case is that any exercise of free speech made by
18
           any one of the tens of thousands of students attending ASU can succeed in
19
20         causing a candidate to be disqualified. In the future, to avoid

21         disqualification, a candidate will have to engage in massive prior restraints
22
           of the free speech of ASU students. Prudent candidates would have to
23
           police every ASU speech forum to ensure that no student would be allowed
24
25
26

                                                                                       10
           Case 2:20-cv-01131-SRB Document 1 Filed 06/08/20 Page 11 of 15




 1                to make any statement to anyone that could possibly be construed as a an

 2                “in class” election statement.
 3        46.     This violates the free speech rights of Plaintiff and all of his fellow ASU
 4
                  students.
 5
          47.     Two other complaints were dismissed by the ASASU supreme court.
 6
 7   V.         PLAINTIFF APPEALED TO ASU TO PROTEST THE FREE SPEECH
                VIOLATIONS
 8
 9        48.     After the ASASU supreme court violated Plaintiff’s free speech rights, four

10                complaints were filed with the supreme court protesting their penalties as a
11
                  direct violation of the First Amendment. The Plaintiff sent a letter
12
                  requesting the Defendant immediately undertake and complete an
13
14                independent review to evaluate the apparent violation of First Amendment

15                rights and students’ rights to due process to ASU’s Vice President of
16
                  Student Services, Dr. Joanne Vogel, and the Deputy Vice President and
17
                  Dean of Students for the Tempe Campus, Dr. Cassandra Aska. This letter
18
19                was dated April 26, 2020, and is attached as Exhibit B.

20        49.     In the April 26, letter, Plaintiff requested that the ASU Administration step
21
                  in to protect the free speech rights of students.
22
          50.     On April 27, 2020, Dr. Vogel responded to Plaintiff’s April 26, 2020 letter,
23
24                acknowledging a meeting between Plaintiff and Dean Aska later that day.

25
26

                                                                                             11
      Case 2:20-cv-01131-SRB Document 1 Filed 06/08/20 Page 12 of 15




 1   51.   On April 28, 2020, Plaintiff wrote a letter to Defendant Crow, Dr. Vogel

 2         and Dr. James Rund, Senior Vice President of ASU. Once again, Plaintiff
 3         pleaded with the ASU Administration to step in to cure the First
 4
           Amendment violations described herein. This letter is attached as Exhibit
 5
           C.
 6
 7   52.   Specific mention was made of Defendant Crow’s November 19, 2019 letter
 8         to the community supporting free speech.
 9
     53.   On May 6th, Dr. Vogel confirmed the receipt of the April 28th letter and
10
           responded to the Plaintiff recognizing the process set forth by Dean of
11
12         Student office “to review the previous and current actions to ensure the
13         decision reflects the rights afforded to you as a member of our ASU
14
           Community.”
15
     54.   Drs. Crow, Vogel and Rund never responded to Plaintiff’s letter, thus
16
17         tacitly ratifying the free speech violations alleged herein.
18   55.   On May 20th, the Dr. Hicks and Ms. Rosenkrantz provided guidance to the
19
           ASASU supreme court in its reassessment of its initial decision to penalize
20
           the Plaintiff.
21
22   56.   A week later on May 27th, the supreme court reaffirmed the Plaintiff’s
23         disqualification, he again wrote a letter on May 28, 2020 to Drs. Crow,
24
           Vogel and Rund. He again asked them to step in to protect the free speech
25
           of students. This letter is attached as Exhibit D.
26

                                                                                    12
            Case 2:20-cv-01131-SRB Document 1 Filed 06/08/20 Page 13 of 15




 1         57.   Drs. Crow, Vogel and Rund never responded to Plaintiff’s letter, thus

 2               tacitly ratifying the free speech violations alleged herein.
 3         58.   On June 2nd, the Defendant further ratified the free speech violations by
 4
                 announcing that Plaintiff’s opponent, who lost the election, would be
 5
                 inaugurated at 7:30 on June 9th, 2020.
 6
 7         59.   On June 2nd, Plaintiff, through counsel, wrote to Mr. Jose Cardenas, the
 8               General Counsel of ASU to highlight the serious First Amendment issues in
 9
                 question.
10
           60.   On June 4th, Plaintiff, through counsel, asked for assurance that ASU will
11
12               delay the inauguration to enable sufficient time to discuss the First
13               Amendment violations. Defendants have refused to delay the inauguration.
14
           61.   Because ASU has refused its reasonable opportunities to delay the
15
                 installation of ASASU officers and to cure the First Amendment violations
16
17               alleged herein, Court action is necessary to protect First Amendment rights.
18         62.   Plaintiff contends that he satisfies the requirements of a preliminary
19
                 injunction on the facts of this case, and the Court should issue a preliminary
20
                 and permanent injunction.
21
22         WHEREFORE, based upon the foregoing, Plaintiff respectfully requests the Court
23   to:
24
                 A.     Issue a preliminary injunction restraining ASU from holding an
25
                        inauguration for the candidates that lost the election;
26

                                                                                             13
     Case 2:20-cv-01131-SRB Document 1 Filed 06/08/20 Page 14 of 15




 1       B.    Advance the final trial on the merits to be heard at the same time as

 2             the preliminary injunction hearing.
 3       C.    Issue a judgment declaring that the disqualification of Plaintiff by
 4
               Defendants violates Plaintiff’s rights under the First Amendment to
 5
               the Constitution of the United States;
 6
 7       D.    Issue an injunction requiring the expungement of the disqualification
 8             from Plaintiff’s record;
 9
         E.    Issue a judgment declaring that Defendants requirement that all
10
               candidates, including Plaintiff, engage in prior content-based
11
12             restraints of student’s free speech rights, constitutes a content-based
13             regulation of political speech in violation of Plaintiff’s rights under
14
               the First Amendment to the Constitution of the United States;
15
         F.    Issue preliminary and permanent injunctions prohibiting Defendants
16
17             from enforcing any provision of the Code that would constitute a
18             prior content-based restraint on free speech;
19
         G.    Issue an injunction directing that the ASASU supreme court’s
20
               decision be overturned, and directing Plaintiff and his ticket to be
21
22             installed to their rightfully elected posts;
23       H.    Issue a judgment awarding Plaintiff his reasonable attorney fees and
24
               costs against Defendants pursuant to 42 U.S.C. §1988 and any other
25
               applicable law; and
26

                                                                                    14
     Case 2:20-cv-01131-SRB Document 1 Filed 06/08/20 Page 15 of 15




 1       I.    Issue a judgment awarding Plaintiff all other relief that is just and

 2             proper under the circumstances.
 3                                 The Law Offices of David R. Jordan, P.C.
 4
                                   /s/ David R. Jordan
 5                                 David R. Jordan
                                   1995 State Road 602
 6
                                   PO Box 840
 7                                 Gallup, New Mexico 87305
                                   Attorney for Plaintiff
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                                  15
